Title: To George Washington from John Hunter, 1 April 1794
From: Hunter, John
To: Washington, George


          Letter not found: from John Hunter, 1 April 1794. Tench Coxe
            wrote John Hunter of South Carolina on 3 May: “I have the honor to inform you that a
            letter of the 1st Ulo from you to the President has been this day transmitted to this
            office.” Coxe continued by asking a series of questions about the manufacture of cordage
            at the Columbia Mill (DNA: RG 75, Letters of Tench Coxe, Commissioner of the Revenue,
            Relating to the Procurement of Military, Naval, and Indian Supplies).
        